Citation Nr: 1332099	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-39 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1953 to February 1974.  The Veteran passed away on August [redacted], 2008; the appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.  The appellant timely appealed that decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On appeal, the appellant avers that the Veteran had hypertension which began during service and that such hypertensive disorder caused his cardiopulmonary arrest and atherosclerotic vascular disease, from which he expired.

VA obtained a medical opinion in May 2010.  In that medical opinion, the examiner reviewed the service treatment records and noted that the Veteran was not diagnosed with hypertension during service and that the blood pressure readings in service did not support such a diagnosis.  Later, in the opinion however, the examiner does note that the Veteran's readings in October 1970 support a diagnosis of hypertension, and that readings in July 1966 and April 1978 were borderline high blood pressure.  She concluded that the onset of hypertension was not clear in this case, given the Veteran's propensity for avoiding medical treatment after service.  She concluded that it was "a matter of speculation" as to whether the Veteran's death secondary to cardiopulmonary arrest and atherosclerotic vascular disease was due to "occasional blood pressure elevations during his active service."

The Board finds that this opinion is inadequate.  First, the Board notes that the examiner appears to conclude contradictory opinions with regards to whether the Veteran's hypertension is service-connected or not.  She noted that the readings in service did not support a diagnosis of hypertension, but then notes that at least one of those readings did support that diagnosis and that a couple of others were borderline.  The Board notes that a definitive answer to the question of whether the Veteran's hypertension was due to service is necessary.  

Additionally, the examiner noted that it was speculative as to whether the Veteran's death was caused by his elevated blood pressure readings in service.  The Board finds that a fuller opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Furnish the Veteran's claims file to a VA examiner other than the previous VA examiner in order to provide a medical opinion with regards to whether the Veteran's hypertension began in service and whether such disorder contributed to his death.

The examiner should specifically state that the entire claims file has been reviewed, including this REMAND order, as well as the previous VA examination report.

Following such review, the examiner should address the following:

(a) Whether the Veteran's hypertension at the time of his death more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or was otherwise due to his military service?  

The examiner should specifically address whether the Veteran's October 1970 reading, as well as the other readings in service that correlate to borderline high blood pressure readings; the examiner should opine whether such were initial manifestations of the Veteran's hypertension during service, which eventually worsened to the point of becoming diagnosable as hypertension (even if such diagnosis would have occurred after service).

(b) If so, the examiner should discuss whether the Veteran's hypertension either caused or contributed materially and substantially to the development of the Veteran's cardiopulmonary arrest or atherosclerotic vascular disease?  The examiner should address each noted disorder above separately and should address both the causation and contribution aspects of the opinion with respect to each disorder.

(c) Regardless of whether hypertension is shown to be related to service or not, the examiner must still render an opinion as to the following: Whether the Veteran's cardiopulmonary arrest and/or atherosclerotic vascular disease more likely, less likely, or at least as likely as not began in or is otherwise related to military service, to include whether those elevated blood pressure readings noted in service were initial manifestations of those conditions.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the appellant's claim of entitlement to service connection for cause of the Veteran's death.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


